Exhibit 10.2

 

RETENTION AND SUCCESS BONUS AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into as of this 3rd day of
April, 2013, (the “Effectlve Date”), by and between First Mariner Bank (the
“Bank”) and Paul B. Susie (“Employee”). In consideration of the promises in this
Agreement, and for other good and valuable consideration; the parties hereto
agree as follows:

 

1.                                      Employee is employed as Chief Financial
Officer or in such other capacity as may be designated by the Bank from time to
time. Employee is employed on an “at will” basis. Either the Bank or Employee
may terminate Employee’s employment at any time, with or without cause. Nothing
herein shall be understood as modifying or otherwise altering Employee’s at-will
relationship or in any other way creating a contract of employment for a
definite term.

 

2.                                      Subject to the terms and conditions
stated herein, the Bank agrees that Employee will receive a total retention
bonus of Thirty Six Thousand and 00/100 dollars ($36,000.00) (the “Retention
Bonus”). The Retention Bonus shall be paid as follows: twelve (12) monthly
amounts equal to Three thousand and 00/100 dollars ($3,000.00) paid on or about
the 15th of each month commencing on or about April 15, 2013, and continuing for
each month during which Employee remains employed by the Bank through March of
2014. These Retention Bonus payments are intended as an incentive for and in
consideration of Employee continuing employment with the Bank. The Bank may
withhold any and all applicable taxes from the Retention Bonus payments.

 

3.                                      In addition to the retention bonus paid
pursuant to Section 2 of this Agreement, the Employee will qualify for a
one-time payment of One Hundred Eighty Five Thousand and 00/100 dollars
($185,000.00) (the “Success Bonus”) at such time that the Bank achieves the
capital ratios set forth in the capital directive issued by the Bank’s
regulators (determined after taking into account any potential success bonuses
payable to all employees). The Success Bonus shall be paid to the Employee on
the payroll date immediately following the achievement of the applicable capital
ratios in accordance with the Company’s normal payroll practices then in effect;
provided, however, Employee agrees to return the Success Bonus if Employee does
not remain employed during the entire six-month period from the date it is paid.
The Success Bonus will be considered earned monthly (1/6) by Employee in equal
amounts over the six-month period following the date it is paid to Employee.
Payment of the Success Bonus shall be less all appropriate withholdings for
federal, state and local taxes and other mandated charges, unemployment
insurance, and benefits.

 

4.                                      Employee agrees that, except as legally
required, Employee will not communicate the terms and conditions of this
Agreement to any persons other than Employee’s spouse, attorneys and tax
advisors. The Bank agrees that, except as legally required, it will not
communicate the terms and conditions of this Agreement to any persons other than
its attorneys, accountants, tax advisors and financial regulators.

 

--------------------------------------------------------------------------------


 

5.                                      Employee agrees that if Employee
breaches Section 4 of this Agreement at any time or if, Employee’s employment
with the Bank is terminated prior to April 1, 2014, (i) by the Bank for Just
Cause or (ii) by Employee for any reason (other than on account of death or
disability), Employee shall immediately repay the amount of the retention bonus
payments, net of any withholding for taxes, made pursuant to Section 2 of this
Agreement through the date Employee’s employment terminates. Employee will make
the payment to the Bank in the form of cash or a certified check made payable to
the Bank within ten (10) business days of a demand by the Bank for such payment.
For purposes of this Agreement, Employee’s employment shall be deemed to have
terminated for “Just Cause” if the Bank terminates Employee’s employment
following a determination that Employee has (i) engaged in acts of personal
dishonesty which have resulted in a loss to the Bank, (ii) intentionally failed
to perform stated duties, (iii) committed a willful violation of any law,
rule or regulation related to Employee’s employment with the Bank (other than
traffic violations or similar offenses), (iv) become subject to a final cease
and desist order which results in substantial loss to the Bank, or (v) willfully
breached the Bank’s code of conduct and business ethics.

 

6.                                      Termination Without Cause

 

a.          Retention Bonus. Notwithstanding Section 5 above, if the Employee’s
employment with the Company and its Affiliates is terminated by the Company and
its Affiliates without Cause on or before April 1, 2014, then the Retention
Bonus shall be fully earned by the Employee and immediately due and payable in
full to the Employee upon Employee’s date of termination.

 

b.          Success Bonus. Notwithstanding Section 3 and 5 above, if the
Employee’s employment with the Company and its Affiliates is terminated by the
Company and its Affiliates without Cause on or before April 1, 2014, and the
Bank achieves the capital ratios set forth in the capital directive issued by
the Bank’s regulators described in Section 3 on or before April 1, 2014, then
the Success Bonus shall be fully earned by the Employee and due and payable in
full to the Employee upon such terms as described in Section 3.

 

c.           Definition of Without Cause. Termination Without Cause shall mean
termination for any reason other than (i) Just Cause as described in Section 5;
or (ii) voluntarily by Employee for any reason.

 

7.                                      This Agreement with attachments, if any,
supersedes all prior agreements and understandings, oral or written, between the
Bank and Employee with respect to the subject matter hereof. No agreements or
representations, whether written, oral, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. In the event of a conflict

 

2

--------------------------------------------------------------------------------


 

between this Agreement and any other agreement between the parties, this
Agreement shall prevail to the limited extent of the specific subject matter of
the conflict. Nothing herein shall modify, terminate, void or reduce any
obligations of the Company under any separate agreement between the Employee and
the Company.

 

8.                                      No change, modification, termination, or
attempted waiver of any of the provisions of this Agreement shall be binding
upon any party hereto unless reduced to writing and signed by the party against
whom enforcement is sought.

 

9.                                      Failure to insist upon strict compliance
with any of the terms or conditions hereof shall not be deemed a waiver of such
terms or conditions, nor shall any waiver or relinquishment of any right or
power granted hereunder of any particular time be deemed a waiver or
relinquishment of such rights or powers at any time or times.

 

10.                               Any number of counterparts of this Agreement
may be signed and delivered, each of which shall be considered an original and
all of which, together, shall constitute one and the same instrument.

 

11.                               Except as preempted by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Maryland, without reference to its conflict of law provisions.

 

12.                               Employee shall not have the right to assign
this Agreement or any rights or obligations hereunder without prior written
consent of the Bank. The Bank may assign this Agreement and/or the right to
enforce this Agreement to any person or entity. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their heirs and successors in interest.

 

13.                               Notwithstanding anything herein contained to
the contrary, any payments to Employee by the Bank pursuant to this Agreement
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in12 C.F.R. Part 359.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

EMPLOYEE:

FIRST MARINER BANK

 

 

 

 

/s/ Paul B. Susie

 

By:

/s/ Mark A. Keidel

 

 

 

Print Name: Paul B. Susie

Title:

CEO

 

3

--------------------------------------------------------------------------------